DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-22 and 24-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al. U.S. Patent No. (4,765,320) as evidenced by Nordt, III et al. U.S. Publication No. (2008/0039767 A1).
With respect to claim 17, Lindemann et al. discloses an articular support (the entire device, shown in figs.1-4) comprising: first (4-5, fig.1) and second (6-7, fig.1) support splints, the first support splint (4-5) configured to be secured along a first digit or fingers(21-22), the second support splint (6-7) configured to be secured along a second digit or fingers (19-20), both of the first and second support splints structured in a first segment (29 and 5, fig.3) and a second segment (29 and 5, fig.3), both of the first and second segments of both of the first and second 
With respect to claim 21, Lindemann et al. discloses the transverse coupling element guides of the at least one transverse coupling element guide (14 in fastening clamp 10, figs.1 and 3) are arranged in pairs (9-10) such that a first end of the first transverse coupling element or frame (2, figs.1 and 3) is received by a first pair (9-10) of coupling element guides and a second end of the first transverse coupling element is received by a second pair (11-12) of the at least one transverse coupling element guides (14 in fastening clamp 10, figs.1 and 3).  
With respect to claim 22, Lindemann et al. discloses an articular support (the entire device, shown in figs.1-4)  comprising: first (4-5, fig.1) and second (6-7, fig.1) support splints, the first support splint (4-5) configured to be secured along a first digit or fingers(21-22), the second support splint (6-7) configured to be secured along a second digit or fingers (19-20), both of the first (4-5) and second (6-7) support splints structured in a first segment and a second segment (29 and 5, fig.3), at least one of the first and second segments of the second support splint including a transverse coupling element guide (14 in fastening clamp 10, figs.1 and 3); and a first transverse coupling element or frame (2, figs.1 and 3) transversely extending from at least one of the first and second segments of the first support split (as shown in fig.1), the first transverse coupling element or frame (2, figs.1 and 3) transversely connecting the first (4-5) and 
With respect to claim 24, Lindemann et al. discloses a base body or cap (3, fig.1) including a receptacle (see the dotted area where frame 2 is being inserted in fig.1) receiving the first and second support splints.  
With respect to claim 25, Lindemann et al. discloses  the receptacle includes a first catch (on the right side of cap 3, as shown in fig.1) for receiving the first support splint and a second catch (on the left side of cap 3, as shown in fig.1) for receiving the second support splint.  
With respect to claim 26, Lindemann et al. discloses the base body further includes at least one belt (3a, fig.1) extending generally in a direction perpendicular to the first and second support splints.  
With respect to claim 27, Lindemann et al. discloses the first transverse coupling element or frame (2, figs.1 and 3) is a rigid transverse coupling element; the first transverse coupling element or frame (2) is made from Nylon ([Col.3], line 55) which is a rigid material as evidenced by Nordt, III et al. in [0040].  
With respect to claim 28, Lindemann et al. discloses the rigid transverse coupling element is constructed of metal or plastic; the first transverse coupling element or frame (2) is made from Nylon ([Col.3], line 55) which a plastic material.  
With respect to claim 29, Lindemann et al. discloses a second transverse coupling element or frame transversely connecting the first and second support splints, the first and second transverse coupling elements both being a rigid transverse coupling elements (the frame 2 Nordt, III et al. in [0040]), the second transverse coupling element longitudinally spaced from the first transverse coupling element (as shown below in the reproduced image of fig.3 the second transverse coupling element longitudinally spaced from the first transverse coupling element). 

    PNG
    media_image1.png
    348
    487
    media_image1.png
    Greyscale
 
With respect to claim 30, Lindemann et al. discloses the first transverse coupling element is elongated in a transverse direction extending between the first and second support splints such that the first transverse coupling element includes a length in the transverse direction and a width in a longitudinal direction, the length being greater than the width (as shown in reproduced image of fig.3 above).  
With respect to claim 31, Lindemann et al. discloses the first transverse coupling element or frame (2) is a rigid transverse coupling element the frame 2 is made of nylon which is a rigid material, as evidenced by Nordt, III et al. in [0040]).  

With respect to claim 33, Lindemann et al. discloses a second transverse coupling element or frame transversely connecting the first and second support splints, the first and second transverse coupling elements both being a rigid transverse coupling elements (the frame 2 is made of nylon which is a rigid material, as evidenced by Nordt, III et al. in [0040]), the second transverse coupling element longitudinally spaced from the first transverse coupling element (as shown below in the reproduced image of fig.3 the second transverse coupling element longitudinally spaced from the first transverse coupling element). 
With respect to claim 34, Lindemann et al. discloses the first transverse coupling element is elongated in a transverse direction extending between the first and second support splints such that the first transverse coupling element includes a length in the transverse direction and a width in a longitudinal direction, the length being greater than the width (as shown in reproduced image of fig.3 above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al.  as applied to claim 17 above, and further in view of DeProspero U.S. Patent No. (4,719,906).
With respect to claim 18, Lindemann et al. substantially discloses the invention as claimed except the first and second segments of at least one of the first and second support splints are connected at a hinge.  
DeProspero however, teaches in an analogous art a hand splint with mechanism for securing it to a patient's forearm, and including a palmar hand support and plural articulated finger supports to support each finger and the thumb independently of each other (abstract) and (fig.2) wherein the hand splint comprises first and second support splints (18-26)are connected at a hinge or articulated joint (102) and ([Col.4], lines 56-68) and ([Col.5], lines 1-9).
In view of the teachings of DeProspero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second support splints of Lindemamm et al. by incorporating a hinge for connecting the first and second support splint for  accommodating joint range of motion.
With respect to claim 19, the combination of Lindemann et al./ DeProspero substantially discloses the invention as claimed.  DeProspero further teaches the hinge is defined by a notch of thinner material ([Col.4], lines 56-68) and ([Col.5], lines 1-9) as well as (fig.2).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Lindemann et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 20 and 23. 
Lindemann et al. fails to disclose or fairly suggest folding wherein the first segment of the first support splint includes a first longitudinal reinforcing element guide and the second segment of the first support splint includes a second longitudinal reinforcing element guide, and wherein the articular support further comprises a first longitudinal coupling element longitudinally connecting the first and second segments of the first support splint, the first longitudinal coupling element received by the first longitudinal reinforcing element guide and the second longitudinal reinforcing element guide as to claim 20 and wherein the transverse coupling element guide is a groove defined in a lateral side of the at least one of the first and second segments of the second support splint as to claim 23, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claims 20 and 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans et al. (4,441,489).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786